Exhibit 10.2

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

Confidential

Execution Version

AMENDED AND RESTATED MANUFACTURING AND SERVICES AGREEMENT

THIS AMENDED AND RESTATED MANUFACTURING AND SERVICES AGREEMENT (this
“Agreement”) is made and entered into as of April 18, 2018 (the “Effective
Date”), by and between Paratek Pharmaceuticals, Inc., a corporation organized
and existing under the laws of Delaware, with an address at 75 Park Plaza, 4th
Floor, Boston, Massachusetts 02116, United States (“Paratek”) and CIPAN ̵̶
Companhia Industrial Produtora de Antibióticos, S.A., a corporation organized
and existing under the laws of Portugal with an address at Rua da Estação, no42,
2600-726 Castanheira do Ribatejo, Portugal (“CIPAN” and, collectively with
Paratek, the “Parties”, and each, a “Party”).

RECITALS

WHEREAS, the Parties entered into that certain Manufacturing and Services
Agreement dated as of November 2, 2016 (as amended on October 18, 2017, the
“Original Agreement”) pursuant to which (a) CIPAN is obligated to manufacture
Minocycline HCI dihydrate meeting the Specifications (“Minocycline”) and crude
Omadacycline meeting the Specifications (“Crude Omadacycline” and, collectively
with Minocycline, the “Products”, and each, a “Product”) for Paratek and (b) in
[* * *];

WHEREAS, [* * *] CIPAN to renovate an existing manufacturing area in the
Original Facility (such area, not to include the Original Facility, the “New
Facility Area”) to permit such New Facility Area to Manufacture Crude
Omadacycline and potentially other products to be agreed upon by the Parties;

WHEREAS, [* * *];

WHEREAS, Paratek desires to have CIPAN Manufacture certain Products for Paratek
and CIPAN desires to do so all on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

DEFINITIONS

1.1Definitions.  As used in this Agreement, the following capitalized terms have
the meanings indicated below:

1.1.1“Actual Annual Yield” has the meaning set forth in Section 7.5.2.

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.2“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with that Person at any time during the period for which the determination of
affiliation is being made.  The term “control,” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”), as used in this Section 1.1.2 with respect to any Person, means the
possession, directly or indirectly, of the power to elect a majority of the
board of directors (or other governing body) or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

1.1.3“Agreement” has the meaning set forth in the preamble hereto.

1.1.4“Approval Date” means, with respect to any Batch, the date on which such
Batch is approved for release by CIPAN’s quality assurance group in accordance
with the Quality Agreement.

1.1.5“Approved Supplier” means any supplier that (a) has been approved with
respect to quality standards by CIPAN and (b) has been agreed to by Paratek by
way of Paratek’s approval of the Quality Agreement in which such supplier has
been set forth.

1.1.6“Award of Agreements” means the delivery to Paratek by CIPAN of a written
certification executed by a duly authorized officer of CIPAN and reasonable
evidence that either (a) CIPAN has duly submitted all New Facility Area Purchase
Orders to the applicable Third Party vendor or (sub)contractor or (b) that CIPAN
has awarded all necessary or reasonably anticipated construction agreements to
Third Parties for the renovation and completion of the New Facility Area and
each such agreement is effective and has been fully executed by CIPAN and the
relevant Third Party (or Third Parties) that is party to such agreement.

1.1.7“Batch” means, with respect to a Product at any given time, a discrete
output or isolation from a set of unit operations described in the then-current
batch record instructions for such Product.  The batch size for each Product
shall be related to the capacity of a given equipment train and is dependent on
the maximum utilization of the bottle-neck reactor or vessel.  As of the
Original Effective Date, a Batch of Minocycline is [* * *] and a Batch of Crude
Omadacycline is approximately [* * *].

1.1.8“Business Day” means a day on which banking institutions in Boston,
Massachusetts and Castanheira do Ribatejo, Portugal are open for business.

1.1.9“Business Continuity Plan” has the meaning set forth in Section 9.4.

1.1.10“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on March 31,
June 30, September 30 or December 31; provided, however, that (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first complete Calendar Quarter thereafter and (b) the last Calendar Quarter
of the Term shall end upon the effective date of expiration or termination of
this Agreement.

- 2 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.11“Calendar Year” means each successive period of twelve (12) consecutive
months commencing on January 1 and ending on December 31; provided, however,
that (a) the first Calendar Year of the Term shall begin on the Effective Date
and end on December 31, 2016; and (b) the last Calendar Year of the Term shall
end on the effective date of expiration or termination of this Agreement.

1.1.12“Change of Control” means any transaction or series of transactions
wherein (a) the voting securities of CIPAN outstanding immediately prior thereto
cease to represent at least fifty percent (50%) of the combined voting power of
the surviving entity immediately after such transaction or transactions; (b) the
stockholders or equity holders of CIPAN approve a plan of complete liquidation
of CIPAN, or an agreement for the sale or disposition by CIPAN of all or
substantially all of CIPAN’s assets, other than to an Affiliate; (c) a Third
Party becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of CIPAN or (d)
substantially all of CIPAN’s business or assets which relate to this Agreement
are sold or otherwise transferred to a Third Party.

1.1.13“CIPAN” has the meaning set forth in the preamble hereto.

1.1.14“CIPAN Improvement” means any Invention that [* * *].

1.1.15“CIPAN Representatives” has the meaning set forth in Section 14.1.2.

1.1.16“CIPAN Technology” means (a) all intellectual property and embodiments
thereof, including any Inventions, owned by CIPAN or its Affiliates as of the
Original Effective Date that are not Paratek Technology or Joint Technology [* *
*] and (b) the CIPAN Improvements.

1.1.17“Confidential Information” means, with respect to any Party, such Party’s
technology, data, know-how, or information whether written or oral, technical or
non-technical, including, but not limited to, financial statements, reports,
pricing, trade secrets, secret processes, formulae, samples, customer data
(including, but not limited to, customer lists), the formulation of
pharmaceutical dosage forms and compounds, manufacturing procedures,
manufacturing processes, manufacturing equipment, manufacturing batch records,
plant layouts, product volumes, quality control procedures, and quality control
standards and the like, that is disclosed to the other Party.  Confidential
Information of Paratek shall include Manufacturing Information and Paratek
Technology.

1.1.18“Critical Material” has the meaning set forth in Section 2.4.

1.1.19“Critical Raw Material Safety Stock” has the meaning set forth in Section
2.4.

1.1.20“Crude Omadacycline” has the meaning set forth in the recitals hereto.

- 3 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.21“Current Good Manufacturing Practice” or “cGMP” means, at any given time,
the current standards for the manufacture of pharmaceuticals, as set forth in
the FD&C Act and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good manufacturing practice as are required
by the applicable laws and regulations of countries in which Products are
intended to be sold, to the extent such standards are not inconsistent with GMP
under the FD&C Act.

1.1.22“Effective Date” has the meaning set forth in the preamble hereto.

1.1.23“Facility” means the Original Facility, the New Facility Area or any other
facility approved in writing by the Parties for the Manufacture of Products.

1.1.24“FDA” means the United States Food and Drug Administration or any
successor entity thereto.

1.1.25“FD&C Act” means the Federal Food, Drug and Cosmetic Act, as the same may
be amended or supplemented from time to time.

1.1.26“Firm Forecast Period” has the meaning set forth in Section 2.2.

1.1.27“Force Majeure Event” has the meaning set forth in Article 17.

1.1.28“Indemnified Party” has the meaning set forth in Section 14.1.3.

1.1.29“Indemnifying Party” has the meaning set forth in Section 14.1.3.

1.1.30“Initial Term” means the [* * *] period commencing on the Original
Effective Date.

1.1.31“Inspection Period” has the meaning set forth in Section 10.3.1.

1.1.32“Invention” means any development, information, invention, improvement,
know-how, data or intellectual property, whether or not reduced to practice and
whether or not patentable.

1.1.33“Joint Technology” has the meaning set forth in Section 12.1.3.

1.1.34“Key Performance Indicators” or “KPIs” has the meaning set forth in
Section 7.5.1.

1.1.35“Laboratory” shall mean any independent laboratory mutually acceptable to
both Parties that meets all requirements of an outside laboratory as specified
in the Quality Agreement.  For the purposes of this definition, an “independent”
laboratory shall not include any laboratory whose analysis is the subject of the
relevant dispute.

- 4 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.36“Latent Defect” shall mean any defect in a Product that is not reasonably
discoverable through Paratek’s (or Paratek’s designee’s) normal incoming goods
inspection verification methods and procedures, such methods and procedures to
be in accordance with the Quality Agreement. By way of example only, the
discoloration of a Product over time due to the presence of an excipient that is
not compliant with the Specifications would constitute a Latent Defect.

1.1.37“Long Range Forecast” has the meaning set forth in Section 2.2.2.

1.1.38“Losses” has the meaning set forth in Section 14.1.1.

1.1.39“Manufacture,” “Manufactured” or “Manufacturing” means all activities
involved in the production of Products to be supplied to Paratek or its
Affiliates hereunder, including the preparation, formulation, finishing,
testing, storage and packaging for shipment of Products and the handling,
storage and disposal of any residues or wastes generated thereby.

1.1.40“Manufacturing Information” means all information and data relating to the
Manufacture of Products provided by Paratek to CIPAN hereunder, including the
Specifications, Methods of Analysis and all formulas and processes.

1.1.41“Materials” means all materials, including all raw materials and
ingredients required for the Manufacture of Products.

1.1.42“Maximum Capacity” has the meaning set forth in Section 5.2.

1.1.43“Methods of Analysis” means the methods of analysis for the Products set
forth in the Quality Agreement, as such Quality Agreement may be amended from
time to time in accordance with its terms.

1.1.44“Minocycline” has the meaning set forth in the recitals hereto.

1.1.45“New Facility Area” has the meaning set forth in the recitals hereto.

1.1.46“New Facility Area Purchase Orders” means all necessary firm purchase
orders for the purchase of that equipment set forth on Exhibit B under the
heading “New Facility Area” by CIPAN.

1.1.47“New Facility Area Renovation Schedule” has the meaning set forth in
Section 5.1.

1.1.48“Operational Qualification” means the documented demonstration or
verification of whether a facility, process equipment and sub-systems, as
installed or modified, perform as intended throughout anticipated operating
ranges. Such performance may include whether such systems are capable of
consistently operating within established limits and tolerances by testing (at
upper and lower operating limits) compliance with the requirements identified in
the corresponding design specifications for such facility, individual equipment,
or sub-system and confirming whether any newly acquired equipment (or
facilities, services or systems) functions as expected, that all parts and
components operate correctly, that all controls perform the intended function
and that all gauges and

- 5 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

indicators are calibrated and display the correct value. Operational
Qualification should follow on from the installation of the equipment and
sub-systems and should include tests that have been developed based on detailed
knowledge of equipment, systems or processes.  Following successful completion
of the Operational Qualification activities, development batches may be run in
preparation for the facility validation activities.

1.1.49“Original Agreement” has the meaning set forth in the recitals hereto.

1.1.50“Original Effective Date” means November 2, 2016.

1.1.51“Original Facility” means CIPAN’s facility located at Rua da Estação,
no42, Vala do Carregado, 2600-726 Castanheira do Ribatejo, Portugal.

1.1.52“Paratek” has the meaning set forth in the preamble hereto.

1.1.53[* * *]

1.1.54“Paratek Improvement” means any Invention [* * *].

1.1.55[* * *]

1.1.56[* * *]

1.1.57“Paratek Licensee” means any Third Party to whom Paratek grants a license
or a right to research, develop, make, have made, use, sell, have sold, import,
export or otherwise exploit a Product or Paratek Product.

1.1.58“Paratek Product” means any pharmaceutical product owned, controlled or
sold by Paratek, its Affiliates or Paratek Licensees that incorporates or is
derived from a Product.

1.1.59“Paratek Representatives” has the meaning set forth in Section 14.1.1.

1.1.60“Paratek Technology” means (a) all intellectual property and embodiments
thereof, including any Inventions, owned by Paratek as of the Effective Date
that are not Joint Technology and (b) the Paratek Improvements.

1.1.61“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.1.62“Permitted Third Party Activities” has the meaning set forth in Section
6.4.2.

1.1.63[* * *]

1.1.64“Person” means any natural person, corporation, general partnership,
limited partnership, proprietorship, other business organization, trust, union,
association or governmental authority.

1.1.65“Product” and “Products” have the meaning set forth in the recitals
hereto.

- 6 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.66“Quality Agreement” has the meaning set forth in Section 9.1.

1.1.67“Recall” means any recall, withdrawal or corrective action (whether
voluntary or mandatory) or issue of an “NDA Field Alert” (as defined in 21 CFR
314.81).

1.1.68“Regulatory Approval” means all authorizations by the competent Regulatory
Authorities which are required for the manufacture, marketing, promotion,
pricing and sale of a Product in a given country or regulatory jurisdiction in
the Territory.

1.1.69“Regulatory Authority” means any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity involved in the granting of Regulatory Approval for Products
in the Territory.

1.1.70[* * *]

1.1.71“Rejection Notice” has the meaning set forth in Section 10.3.1.

1.1.72“Renewal Term” means each consecutive [* * *] period commencing on the
expiration of the Initial Term or immediately preceding Renewal Term, until this
Agreement is terminated pursuant to Article 15.

1.1.73[* * *]

1.1.74“Rolling Clinical Forecast” has the meaning set forth in Section 2.2.

1.1.75“Rolling Commercial Forecast” has the meaning set forth in Section 2.2.

1.1.76“Rolling Forecast” means a Rolling Clinical Forecast or a Rolling
Commercial Forecast, as applicable.

1.1.77“Scope of Work” has the meaning set forth in Section 3.1.

1.1.78“Seizure” means any action by FDA or any other Regulatory Authority to
detain or destroy Product or prevent the release of Product.

1.1.79“Services” has the meaning set forth in Section 3.1.

1.1.80“Shortfall” has the meaning set forth in Section 7.5.3.

1.1.81[* * *]

1.1.82“Specifications” means the specifications for the Products set forth in
the Quality Agreement, as such specifications may be amended from time to time
in accordance with the terms of the Quality Agreement.  

1.1.83“Supply Price” has the meaning set forth in Section 8.1.

- 7 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.1.84“Site Visit” has the meaning set forth in Section 10.2.

1.1.85“Target Yield” has the meaning set forth in Section 7.5.2.

1.1.86“Term” means, in the aggregate, the Initial Term and all Renewal Terms, if
any.

1.1.87“Territory” means the United States of America and its territories and
possessions and any other countries in the world added to the definition of
“Territory” pursuant to Section 2.6.

1.1.88“Third Party” means any Person other than Paratek, CIPAN and their
respective Affiliates.

1.1.89[* * *]

1.1.90[* * *]

1.1.91[* * *]

1.1.92“Validation Activities” means (a) those validation activities required for
regulatory submissions to the applicable Regulatory Authorities for Regulatory
Approval of the Manufacture of the Products and sale of the Paratek Products and
[* * *].

1.1.93“Validation Batch” means a batch or lot produced from a validation run.
Each Validation Batch is intended to produce Product that is commercially
saleable when contained in a finished Paratek Product.

1.2Construction of Certain Terms and Phrases.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the term “or” shall have the inclusive
meaning of the term “and/or”; (iv) “including” and its cognates shall have the
non-limiting meaning of “including, without limitation”; (v) the term “will”
shall have the same meaning and import as the term “shall”; (vi) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (vii) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; and (viii) Article and Section headings
shall not affect the meaning or construction of any provision of this Agreement.

2.

GENERAL; FORECASTS and ORDERS

2.1Manufacture.  CIPAN shall Manufacture and supply Products to Paratek or
Paratek’s designee in such quantities and at such times as ordered by Paratek
pursuant to the terms of this Agreement, including Section 5.2 which establishes
the Maximum Capacity of the New Facility Area, in exchange for payment of the
applicable Supply Price for such Products.  During the Term, CIPAN shall
maintain the resources necessary to Manufacture Products pursuant to the terms
of this Agreement and shall provide, at its own expense, all Materials and labor
necessary to do so.

- 8 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2.2Forecasts.  

2.2.1Within [* * *] after the Effective Date, Paratek shall submit to CIPAN a
forecast of clinical supply of Products that Paratek anticipates ordering from
CIPAN during the  [* * *] period (broken down by Product and by month and, if
applicable, country in the Territory) following the date of such forecast and
Paratek shall update such forecast on a rolling [* * *] basis every [* * *]
thereafter (each, a “Rolling Clinical Forecast”) until Paratek no longer
requires any clinical supply of Products.  Beginning [* * *] prior to the
anticipated launch of a Paratek Product in the Territory and for the remainder
of the Term, Paratek shall submit to CIPAN a forecast of commercial supply of
Products that Paratek anticipates ordering from CIPAN during the  [* * *] period
(broken down by Product and by month and, if applicable, country in the
Territory) following the date of such forecast and Paratek shall update such
forecast on a rolling [* * *] basis every [* * *] thereafter (each, a “Rolling
Commercial Forecast”), provided that Paratek shall provide an updated Rolling
Commercial Forecast within [* * *] after such Paratek Product receives
Regulatory Approval by the applicable Regulatory Authority in a country in the
Territory. Paratek shall place purchase orders for at least the quantity of each
Product specified in the first [* * *] of each such Rolling Clinical Forecast or
Rolling Commercial Forecast (such period, the “Firm Forecast Period”) and the
remaining [* * *] of such forecast shall be a good faith estimate.  Except as
set forth in the immediately preceding sentence, Paratek shall not be required
to order any fixed minimum quantity of either Product, notwithstanding any
forecast or prior course of dealing.  

2.2.2For the purposes of discussion and planning of manufacturing capacity, [* *
*] Paratek shall provide CIPAN with a non-binding forecast of Products needed
under this Agreement for each of the next [* * *] (“Long Range Forecast”).  The
Long Range Forecast is to be used for long-range planning purposes only and does
not supersede the Rolling Clinical Forecasts and Rolling Commercial Forecasts
set forth in Section 2.2.1 nor shall such Long Range Forecast be deemed binding
in any manner upon Paratek.

2.3Orders.  Paratek or a designee of Paratek may submit purchase orders for
Products to CIPAN from time to time during the Term and at least [* * *] prior
to the requested date of delivery. Each purchase order shall specify (a) the
quantity of each Product ordered for delivery; and (b) the delivery date for
that order.  CIPAN shall Manufacture and supply Products in accordance with this
Agreement and each applicable purchase order.  Within five (5) Business Days
after receiving any purchase order from Paratek, CIPAN shall accept such
purchase order in writing if it has been submitted and is otherwise in
accordance with the terms and conditions of this Agreement and upon CIPAN’s
acceptance of such purchase order, CIPAN shall provide Paratek with a
Manufacturing schedule for the Products subject to such purchase order; provided
that any failure by CIPAN to reject such a purchase order in the five (5)
Business Day period following receipt shall be deemed an acceptance of such
Purchase Order by CIPAN.   Notwithstanding the foregoing, with respect to any of
the [* * *] in the then most recent Firm Forecast Period, CIPAN  may reject, by
written notice to Paratek, any portion of any purchase order to the extent that
fulfilling the entirety of such purchase order would cause the aggregate number
of units of a Product supplied by CIPAN during such month to exceed [* * *] of
the units of such Product forecast for such month in the applicable Rolling
Forecast; provided, however, that CIPAN will use its reasonable efforts to, but
shall not be obligated to, supply such Product in excess of such [* * *]
quantity.   Paratek may cancel any firm purchase order at any time as long as
any cancellation of a purchase order placed for Product within the Firm Forecast
Period for such Product occurs no later than [* * *] prior to the delivery date
for such purchase order; provided that [* * *].

- 9 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2.4Safety Stock.  To facilitate timely Product supply in the quantities ordered
by Paratek, CIPAN agrees, at all times during the Term, to keep a safety stock
of the Materials listed on Exhibit E attached hereto (each product or material
listed, a “Critical Material” and the safety stock of such Critical Materials,
the “Critical Raw Material Safety Stock”) in an amount equal, with respect to
each Critical Material, to that quantity required to satisfy the production of
applicable Product under this Agreement for the number of “Target Months on
Hand” set forth for such Critical Material on Exhibit E.  CIPAN shall rotate and
replenish any Critical Materials in a timely manner in the event that Supplier
requires the use of any Critical Material from the Critical Raw Material Safety
Stock to meet a purchase order or if Paratek requests additional Product under
the provisions of Section 2.3.  From time to time, and at least once per year,
the Supply and Quality Committee shall (a) review the Critical Raw Material
Safety Stock descriptions set forth on Exhibit E and approve any changes thereto
to ensure that the information for each Critical Material, including the safety
stock target thereof, is accurate and complete, (b) determine whether any
additional Materials should be defined as Critical Materials hereunder and (c)
determine which additional Materials should also be subject to a safety stock
kept by CIPAN.  With respect to clause (c) of this Section 2.4, CIPAN shall keep
a safety stock of any Materials that are not Critical Materials according to the
terms agreed upon by the Supply and Quality Committee.

2.5[* * *]

2.6Territory Expansion.  At any time during the Term, Paratek may provide
written notice to CIPAN of its desire to expand the Territory under this
Agreement with respect to one (1) or both Products to include one (1) or more
additional countries or territories.  Promptly following such notification, the
Supply and Quality Committee shall meet to discuss any expansion of CIPAN’s
Manufacturing capabilities that would be necessitated by such expansion in
accordance with clause (b) of Section 4.3 and the Parties shall use good faith
commercially reasonable efforts to execute an amendment that (a) amends the
definition of “Territory” under Section 1.1.87 to include such additional
countries or territories and (b) modifies the provisions of this Agreement as
necessary in order to reflect the regulatory requirements of such additional
countries or territories.  For clarity, Paratek shall not be obligated to amend
the definition of Territory at any point during the Term.

2.7Supply to Paratek Licensees.  In the event Paratek delivers a written request
to CIPAN requesting that CIPAN engage in negotiations with a Paratek Licensee on
the terms of a definitive agreement pursuant to which CIPAN would Manufacture
and supply one (1) or both Products to such Paratek Licensee or a designee of a
Paratek Licensee, CIPAN shall use commercially reasonable good faith efforts to
negotiate and execute such agreement on substantially the same terms of this
Agreement (including pricing, orders, forecasting, delivery, non-conformance,
failure to supply, term and termination).  

2.8Process Improvements.  

2.8.1During the Term, CIPAN, in coordination with the Supply and Quality
Committee, shall use reasonable efforts to reduce the cost of Manufacturing
Products [* * *].  In the event that Paratek presents CIPAN with a proposal to
lower the costs of Manufacturing any Product (including purchasing strategies,
process improvement, equipment selection, layout, etc.), CIPAN shall not
unreasonably withhold its approval and implementation of such proposal [* * *].
Any reductions in Manufacturing costs stemming from process improvements or
Paratek’s proposals pursuant to this

- 10 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Section 2.8.1 [* * *] and upon Paratek’s request, the Parties shall promptly
meet to re-evaluate and mutually agree in good faith upon a reduction in the
Supply Price for Products reflecting [* * *] of such reduction in Manufacturing
costs.

2.8.2CIPAN will provide to Paratek, subject to applicable confidentiality
obligations under this Agreement, [* * *].

3.

Services

3.1Scopes of Work.  CIPAN shall perform for Paratek certain services related to
the development, technology transfer, process improvements and Manufacturing
(including scale-up and validation) of the Products (the “Services”) as set
forth in one (1) or more statements of work to be mutually agreed by the Parties
and attached as addenda to this Agreement (each, a “Scope of Work”).   Each
Scope of Work shall be automatically incorporated by reference into and governed
by the terms and conditions of this Agreement.  A Scope of Work shall include
the scope of Services to be provided by CIPAN, any deliverables or milestones in
connection with such Services, the fees payable for such Services, the
applicable standard of service to be provided and any other relevant terms and
conditions not already set forth in this Agreement.  In the event of any
conflict between this Agreement and any Scope of Work, the terms of this
Agreement shall govern unless the Scope of Work explicitly states that its terms
and conditions are to supersede this Agreement.  The Parties may amend the
activities or costs set forth in any Scope of Work by mutual written agreement.

3.2Fees. As part of a Scope of Work, the Parties will negotiate reasonable costs
for the Services to be performed by CIPAN for Paratek under such Scope of
Work.  CIPAN shall submit a cost estimate to Paratek for any such Service, and
shall not commence any such Service until Paratek provides written notice of its
approval of such cost estimate (or the Parties otherwise mutually agree on the
costs for such Service).  As a general principle, any such cost estimate shall
reflect [* * *].

4.

SUPPLY AND QUALITY COMMITTEE

4.1Composition. The Supply and Quality Committee shall be comprised of an equal
number of representatives of each Party.  Each Party shall appoint its
respective representative to the Supply and Quality Committee within thirty (30)
days of the Effective Date, and from time to time, may substitute one (1) or
more of its representatives, in its sole discretion, effective upon notice to
the other Party of such change.  All Supply and Quality Committee
representatives shall have appropriate expertise, seniority, decision-making
authority and relevant expertise in matters related to the Manufacturing and
supply of Products.  

4.2Meetings. The Supply and Quality Committee shall meet as necessary to carry
out its duties under Section 4.3, but no more often than once per Calendar
Quarter, unless otherwise agreed by its members.  Unless otherwise agreed by the
Parties, each Party will request that one or more of its executive officers
attend one meeting of the Supply and Quality Committee each Calendar Year.  The
Supply and Quality Committee shall meet in-person at Paratek or CIPAN or,
alternatively, by means of teleconference, videoconference or other similar
communications equipment.

- 11 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.3Supply and Quality Committee Responsibilities.  The Supply and Quality
Committee shall provide a forum for the discussion, coordination and review of
all activities under this Agreement (including under any Scope of Work), and
shall in particular have responsibility for the following: (a) reviewing key
metrics for each Product’s production and quality, and reviewing and monitoring
any required remediation with respect to production and quality for each
Product; (b) reviewing CIPAN’s capacity and short-term and long-term planning
for clinical and commercial supply of each Product, including anticipating any
capacity shortfalls and discussing the cost allocation of investments required
to increase capacity or improve efficiencies; (c) reviewing and discussing draft
Scopes of Work; (d) establishing resource priorities and resolving resource
conflicts; [* * *].

4.4Decision-Making. All of each Party’s representatives on the Supply and
Quality Committee shall collectively have one (1) vote with respect to decisions
before the Supply and Quality Committee.  Unless this Agreement provides for a
Party to have decision-making authority with respect to a topic within the
Supply and Quality Committee’s purview, all decisions of the Supply and Quality
Committee must be made by unanimous consent, which shall be documented in
written minutes of the Supply and Quality Committee and signed by a
representative of each Party.  [* * *]

5.

NeW FACILITY AREA; RELATED INVESTMENT

5.1New Facility Area Renovation.  [* * *]  To oversee the renovation of the New
Facility Area, CIPAN, through its Engineering and Procurement Departments, will
contract with an internationally recognized construction firm(s) with a
demonstrated experience in industrial facilities. CIPAN shall construct the New
Facility Area (i) in accordance with the construction schedule set forth in
Exhibit C (the “New Facility Area Renovation Schedule”), (ii) to meet cGMPs and
(iii) to meet all FDA requirements for equipment qualification and computer
system validation.  [* * *]

5.2New Facility Area Requirements.  CIPAN shall complete the renovation of the
New Facility Area as soon as practicable, but in no event later than [* * *]
after the Effective Date of this Agreement, at which time (i) the New Facility
Area shall be able to produce, on an annual basis, at least [* * *] of Crude
Omadacycline, (ii) the Original Facility shall have the capacity to produce, on
an annual basis, at least [* * *] of Minocycline and (iii) shall have completed
Operational Qualification and the Validation Activities.  By [* * *], CIPAN
shall finalize the expansion of the New Facility Area’s annual production
capacity to be [* * *] of Crude Omadacycline with a batch size of [* * *] (the
“Maximum Capacity”) and the Original Facility shall have the capacity to produce
on an annual basis at least [* * *] of Minocycline.  Without restricting any
other right of Paratek hereunder, [* * *].  For clarity, any breach of this
Section 5.2 by CIPAN shall be deemed a breach of CIPAN’s material obligations
under this Agreement.

5.3Ownership. CIPAN covenants that it shall own the Original Facility and the
New Facility Area at all times during the Term.  [* * *]

- 12 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.4Paratek Additional Investment.  Subject to the terms and conditions set forth
in this Agreement, in consideration of CIPAN’s commitment to Manufacture
Products under this Agreement by renovating the New Facility Area as described
in this Agreement, Paratek shall pay to CIPAN the following amounts upon the
fulfillment of particular New Facility Area Milestone Events as set forth below:

New Facility Area Milestone Event

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 


For clarity, in no event shall Paratek be obligated to pay more than [* * *] to
CIPAN under this Section 5.4 and each New Facility Area Milestone shall be
payable one time only regardless of the number of times that the specified event
occurs.  CIPAN shall notify Paratek of the achievement of each New Facility Area
Milestone Event with a proforma invoice for the relevant milestone payment,
which shall be paid by Paratek within [* * *] of Paratek’s receipt of such
invoice, except that Paratek shall pay the milestone payment due upon the
Effective Date of this Agreement within [* * *] following the Effective
Date.  Each payment made to CIPAN by Paratek under this Section 5.4 shall be [*
* *].

6.

[* * *]; ALTERNATIVE SUPPLY AND NEW FACILITY AREA.

6.1[* * *]

6.2[* * *]

6.3Alternative Supply.  At any time during the Term, Paratek may elect to
qualify one (1) or more alternative manufacturing facilities (whether owned by a
Third Party, Paratek or by one of Paratek’s Affiliates) to Manufacture the
Products (each, a “Backup Supplier”).  Paratek shall be responsible for any
costs associated with qualifying Backup Suppliers.  [* * *]  CIPAN shall use
commercially reasonable efforts to cooperate with the qualification of any
Backup Supplier, including (a) technology transfer of all CIPAN Technology,
Joint Technology and, to the extent in its possession, Paratek Technology,
necessary or useful for the Manufacture of the Products; provided that, to the
extent that such technology and know-how constitutes CIPAN Confidential
Information it shall be subject to the provisions of Article 16 and Paratek’s
designated Backup Supplier shall be required to enter into a confidentiality
agreement with CIPAN containing substantially the same terms as Article 16 and
(b) providing Paratek and any Backup Supplier with consulting services related
to the Manufacture, quality control and quality assurance of the Products.  
Paratek shall reimburse CIPAN for performing such services described in the
preceding sentence at [* * *] within [* * *] of invoice.

- 13 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.4[* * *]  

6.4.1[* * *]

6.4.2During the Term, CIPAN shall not, and shall cause its Affiliates not to,
enter into any agreement or other obligation with a Third Party, including by
accepting a purchase order from a Third Party, to manufacture any product or
component thereof in, to perform any services in, or to otherwise reserve or use
any capacity of, the New Facility Area except to the extent the New Facility
Area, after fulfilling Paratek’s demand as estimated in the Rolling Forecasts
and the Long Range Forecast, has capacity available for such manufacture or
services (such activities that can be conducted utilizing such excess capacity,
the “Permitted Third Party Activities”).  Permitted Third Party Activities may
only take place on terms reasonably acceptable to Paratek and CIPAN shall pay
Paratek [* * *] of any [* * *] within [* * *] of CIPAN or its Affiliate’s
receipt of such payment.  Each payment made to CIPAN by Paratek under this
Section 6.4 [* * *].

6.4.3[* * *]  

6.4.4CIPAN will keep and will cause its Affiliates to keep books and accounts of
record in connection with [* * *] in sufficient detail to permit accurate
determination of royalties on [* * *] to be paid hereunder. CIPAN and its
Affiliates will maintain such records for [* * *].  Upon [* * *] prior notice
from Paratek, CIPAN will permit an independent certified public accounting firm
selected by Paratek to examine, at [* * *] sole expense, the relevant books and
records of CIPAN and its Affiliates as may be reasonably necessary to verify the
royalties on [* * *] under Section 6.4.2. The accounting firm will be provided
access to such books and records at CIPAN’s or its Affiliates’ facility(ies)
during CIPAN’s normal business hours.  Upon completion of the audit, the
accounting firm will provide both Parties a written report disclosing any
discrepancies in the royalties paid to Paratek, and specific details related
thereto.  If such accounting firm concludes that additional royalties were due
to Paratek, then CIPAN will pay to Paratek the additional royalties within [* *
*] of the receipt of such report. Further, if the amount of such underpayments
exceeds more than [* * *] of the amount that was payable to Paratek, then CIPAN
will reimburse Paratek for Paratek’s out-of-pocket costs in connection with the
audit.

7.

DELIVERY; FAILURE TO SUPPLY

7.1Delivery.  All Products shall be delivered [* * *].  CIPAN will notify
Paratek at least ten (10) Business Days prior to any shipment of Product.  CIPAN
is responsible for the arrangement of transport of Products from the Facility to
the shipping destination specified in the purchase order.  All Products shall be
suitably prepared and packed for shipment in suitable containers in accordance
with sound commercial practices to ensure that Products are delivered in an
undamaged condition. CIPAN shall mark the relevant purchase order number on each
container and enclose an itemized packing slip with such number with the
shipment.  [* * *] CIPAN shall hold title to and bear all risk of loss or damage
to Products and Materials prior to such item’s delivery to Paratek or its
designee hereunder.  Time is of the essence for all deliveries of
Products.  CIPAN shall ensure that all Product held in storage is stored in
accordance with the Specifications until delivery to Paratek under this
Agreement and that all storage areas meet cGMP requirements.  In the event of
any delay in delivery of Product from the delivery date on the applicable
purchase order for such Product, if such delay is: [* * *], unless, in each case
((a) and (b)), such delay is due to a Force Majeure Event causing a worldwide
shortage of the applicable Materials, in which case Article 17 shall apply.

- 14 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.2Manufacturing Date. CIPAN shall schedule its Manufacturing operations so that
all Products delivered have the maximum shelf life possible and in any event no
Minocycline delivered hereunder shall have less than [* * *] of shelf life
remaining at the time of delivery.  If Product is delivered to Paratek or
Paratek’s designee whose shelf life does not conform to the requirements set
forth in this Section 7.2, CIPAN shall promptly, at its cost and expense, refund
or replace the non-conforming Product upon Paratek’s request.

7.3Material Failure of Supply.  If CIPAN, for any reason, fails to supply at
least [* * *] of the units of any Product required to be delivered by CIPAN
pursuant to valid purchase orders placed by Paratek during any period of [* * *]
or longer beginning on the requested delivery date, in addition to and without
limiting any other remedies available to Paratek:

7.3.1 Paratek shall be entitled to notify CIPAN of its intent to source from the
Backup Supplier all or any of the Products [* * *]; and

7.3.2After consultation with the Supply and Quality Committee, CIPAN shall
promptly take any and all steps or actions necessary to remedy such failure for
so long as such failure persists.

7.4Notice of Failure to Supply.   Without limiting any other obligation of CIPAN
or right of Paratek under this Agreement (including under Section 7.3 for a
material failure of supply), if CIPAN is unable or anticipates that it will be
unable to supply Products meeting Paratek’s forecasted requirements of any
Product(s) in a timely manner at any time during the Term, CIPAN shall provide
prompt written notice to Paratek.  Following such notice, the Parties shall
discuss in good faith how to prevent or mitigate such inability to supply,
including the ability of Paratek to seek [* * *] from a Backup
Supplier(s).  CIPAN shall implement in good faith any reasonable suggestions of
Paratek to prevent or mitigate such inability to supply at its own expense
unless otherwise mutually agreed upon by the Parties.

7.5Metrics Report; Yield Requirements.  

7.5.1CIPAN shall Manufacture and supply Products under this Agreement so as to
meet the pre-defined performance-based targets and reporting requirements set
out in Exhibit D and otherwise as mutually agreed by the Parties (“Key
Performance Indicators” or “KPIs”).  CIPAN shall provide to Paratek a
performance report, which will record CIPAN’s performance against each of the
KPIs Paratek is responsible for reporting pursuant to Exhibit D.  Performance
reports shall be reviewed at meetings of the Supply and Quality Committee.  From
time to time, and at least once per year, the Supply and Quality Committee shall
review the KPIs and the performance data collected and reported by CIPAN.  [* *
*]

7.5.2Target Yield Determination.  After CIPAN has produced a minimum of [* * *]
Batches of Crude Omadacycline over a period of at least [* * *] (each, a “Target
Yield”).  Thereafter, CIPAN will strive to maintain an actual annual yield level
for Minocycline for Crude Omadacycline (the “Actual Annual Yield”) above the
applicable Target Yield.  [* * *] 

- 15 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.5.3API Usage Variance Calculation.  If the Actual Annual Yield falls more than
[* * *] below the respective Target Yield for the Calendar Year, then the
shortfall for the Year (the “Shortfall”) will be calculated as follows: [* *
*].   Payment for the Shortfall will be due to Paratek from CIPAN not later than
45 days after the end of the Calendar Year or, at Paratek’s request, CIPAN will
instead provide, at no cost to Paratek, Minocycline volume with value equal to
the Shortfall within such timeframe.

8.

PRICE AND PAYMENT

8.1Supply Price.  The price of Products to be sold to Paratek during the Term
shall be based on the annual volume of each Product ordered by Paratek as set
forth in Exhibit A attached hereto, subject to adjustment as set forth in
Sections 2.8.1, 7.1, 8.2 and 8.3 (such price for a Product, the “Supply Price”
for such Product). [* * *]  The Supply Price per kilogram invoiced by CIPAN to
Paratek for Minocycline during any rolling [* * *] shall be the [* * *].  The
Supply Price for Minocycline shall comply with this Section 8.1 as of the
Effective Date. For the avoidance of doubt, the Supply and Quality Committee
will not have any responsibilities relating to the Supply Price matters unless
such responsibilities are expressly provided in clause (f) of Section 4.3 of
this Agreement.

8.2Price Adjustments.

8.2.1Beginning prior to [* * *], the Supply Price for each Product for the next
Calendar Year shall be adjusted by mutual agreement of the Parties on a yearly
basis at least [* * *] prior to the beginning of such Calendar Year, such
adjustment to reflect: [* * *].  CIPAN will permit Paratek to promptly review
such portions of its internal records, books and any other materials that are
necessary in order to substantiate CIPAN’s proposed Supply Price for a Product
or any adjustment to the Supply Price for a Product, such materials to be
considered CIPAN’s Confidential Information hereunder.  For clarity, under this
Section 8.2.1, Paratek shall have no right to review CIPAN’s records regarding
other activities or products that are not relevant to the proposed Supply Price
for a Product or any adjustment thereto as set forth in this Section 8.2.1.

8.3[* * *]

8.4Payment.  CIPAN shall invoice Paratek for Products on or after the Approval
Date and shall only charge Paratek for Products that are shipped to Paratek or
Paratek’s designee pursuant to this Agreement.   Paratek shall pay CIPAN for all
supplied quantities of conforming Products within [* * *] from the date of
invoice receipt; provided that, pending resolution regarding any disagreement
between the Parties as to conformance of a Product to the requirements of this
Agreement or the Quality Agreement, Paratek is not obligated for any payment
with respect to any Product Paratek believes to be non-conforming.  In this
Agreement, unless expressly otherwise stated, all references to money or
payments means US Dollars and all payments made hereunder shall be made in that
currency.

8.5Taxes and Other Charges.  All Product prices are inclusive of taxes, any
shipping costs incurred through the point of delivery of such Product(s) and
other charges.  Paratek and CIPAN shall cooperate to eliminate or minimize the
amount of any such taxes imposed on the transactions contemplated in this
Agreement.  Paratek is not responsible for any penalties or interest related to
the failure of CIPAN to collect sales, use, VAT or similar taxes.

- 16 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9.

COMPLIANCE, QUALITY AND ENVIRONMENTAL

9.1Quality Agreement.  The Parties have entered into the Quality Agreement,
dated as of November 2, 2016 (as amended from time to time in accordance with
its terms, the “Quality Agreement”).  Each Party agrees to perform its
respective obligations under the Quality Agreement in accordance with such
agreement.  

9.2Compliance with Law.  CIPAN shall conduct its Manufacturing operations
hereunder in a safe and prudent manner, in compliance with all applicable laws
and regulations (including, but not limited to, those dealing with occupational
safety and health, those dealing with public safety and health, those dealing
with protecting the environment, and those dealing with disposal of wastes), and
in compliance with all applicable provisions of this Agreement and the Quality
Agreement.  CIPAN shall obtain all necessary registrations and permits
pertaining to activities contemplated by this Agreement and the Quality
Agreement.  To the extent necessary for the Regulatory Approval of Products,
CIPAN shall permit the inspection of the Facility by Regulatory Authorities and
shall supply all documentation and information requested by Paratek to obtain or
maintain Regulatory Approval of Products.

9.3Manufacturing Quality. CIPAN shall obtain all Materials from Approved
Suppliers and shall pay such suppliers on a timely and current basis.  All
Products shall be Manufactured at the Facility. CIPAN shall sample and analyze
all Materials upon receipt to ensure that such Materials are free of defects and
meet the applicable specifications therefor set forth within the Quality
Agreement. Any goods in process (e.g., intermediate goods) and finished goods
produced from such Materials shall be in compliance with the Quality
Agreement.  CIPAN shall perform periodic audits of all Approved Suppliers for
starting Materials to ensure such Approved Supplier’s compliance with this
Agreement, the Quality Agreement, cGMPs and applicable laws and regulations with
respect to the Materials.  CIPAN shall take all necessary steps to prevent
contamination and cross contamination of Products.  Products shall be
unadulterated and free from contamination, diluents and foreign matter in any
amount.  CIPAN shall immediately notify Paratek in the event it becomes aware of
any material issues with the supply of Materials from an Approved Supplier,
including delays in delivery or delivery of non-conforming materials.

9.4Business Continuity Plan.  Within [* * *] following the Effective Date, CIPAN
will provide to Paratek a disaster recovery and business continuity plan (the
“Business Continuity Plan”) that is intended to facilitate the continuous
operation and, in the event of an interruption, the recovery of all material
business functions necessary for CIPAN to satisfy its obligations under this
Agreement. At all times during the Term, CIPAN will maintain and adequately
support such Business Continuity Plan, which  will include at a minimum a
detailed disaster recovery plan, which describes the management methodology,
management team, emergency contact persons, and specific plans for potential
risks that may disrupt CIPAN’s operations.  The plan shall meet and be
consistent with generally accepted industry standards.  Upon Paratek’s request,
CIPAN will promptly provide a copy of the Business Continuity Plan to Paratek.

- 17 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10.

QUALITY AUDITS; Testing and Inspection of the Products

10.1Inspection and Auditing Rights.  Paratek and its representatives (including
Third Party health and safety compliance auditors) shall have the right, at
Paratek’s expense, to audit, inspect and observe the Facility, the performance
by CIPAN of its obligations under this Agreement and the Quality Agreement,
CIPAN’s compliance with applicable laws and regulations in the performance of
its obligations under this Agreement and the Quality Agreement, and the
handling, Manufacture, testing, inspection, storage, disposal and transportation
of the Product by CIPAN and its permitted subcontractors, during normal business
hours and upon at least [* * *] prior notice, provided that, [* * *].  CIPAN
shall make available to Paratek all relevant records and reports and Paratek
shall have the right to copy all such records and reports.  CIPAN agrees to
respond to Paratek’s audit findings within [* * *] of receipt of Paratek’s audit
report, to take prompt corrective action to remedy any observed violations of
the terms of this Agreement, the Quality Agreement or of applicable law or
regulations and to be responsive to the recommendations contained therein.  Such
audits may be conducted no more than [* * *] at [* * *] expense, provided that
Paratek may also conduct follow-up audits or inspections at [* * *] expense at
any time or times during a Calendar Year that are directed at [* * *].

10.2  Representatives in the Facility.  With respect to each of the Original
Facility and the New Facility Area, Paratek will have the option to have up to
[* * *] employee representatives of Paratek and/or its Affiliates on site during
preparation, production, testing and release activities for Products (each, a
“Site Visit”) with no advance notice provided to CIPAN from Paratek if such Site
Visit is limited to [* * *]. Any Site Visit for longer than a [* * *] will
require Paratek to provide CIPAN with notice at least [* * *] prior to the
arrival of Paratek representatives on site. Notwithstanding the foregoing, Site
Visits to the Original Facility or the New Facility Area for longer than a [* *
*] may occur no more than [* * *] per site in accordance with this Section 10.2,
unless otherwise mutually agreed by the Supply and Quality Committee; provided,
however, that any Site Visits (regardless of the duration thereof) to the
Original Facility or New Facility Area that directly relate to quality assurance
actions in connection with any audits conducted pursuant to Section 10.1 or any
government inspections conducted pursuant to Section 10.7 shall not be subject
to this annual limit or the notice procedures set forth in this Section
10.2.  Paratek representatives will, strictly for the purpose of ensuring
compliance with cGMPs: (i) have full access to the manufacturing operations and
laboratories (including facilities, equipment, documentation, and personnel)
utilized for the Manufacture of Products when Products under this Agreement are
being produced, tested, or released, (ii) have the option to participate in
batch record reviews, deviation investigations, customer complaints, quality
incidents, and other such activities related to the release of Products, (iii)
will conduct periodic meetings with functional areas as appropriate and
reasonable with respect to Manufacture of Products,  (iv) participate in routine
and for-cause quality audits, (v) review validation data for systems and
processes relevant to Products, (vi) ensure appropriate quality metrics are
tracked and trended to identify adverse quality trends in both Products and
systems relevant to Paratek and (vii) participate in scheduled periodic cGMP
audits.

10.3Product Rejection and Inspection.  

10.3.1Paratek shall have a period of [* * *] from the date of Paratek’s delivery
of Products (the “Inspection Period”) to inspect, or cause to have inspected by
a Third Party designated by Paratek, any shipment of Products to determine
whether such shipment conforms to Specifications or otherwise breaches CIPAN’s
warranties set forth in this Agreement.  Paratek shall give CIPAN notice of

- 18 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

rejection (“Rejection Notice”) of any shipment of Products that, in whole or
part, failed to meet Specifications or which otherwise breached CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 7.1.

10.3.2If Paratek determines during the Inspection Period for a Product(s) that
such Product(s) did not conform to Specifications or otherwise breached CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 7.1, it shall notify CIPAN prior to [* * *].  Paratek’s
failure to timely deliver a Rejection Notice shall be deemed its acceptance of
the Product, unless a Latent Defect of such Product exists.   Paratek shall
accompany any Rejection Notice with reasonable supporting evidence in its
possession that shows that the Product delivered to Paratek by CIPAN was not
Manufactured in accordance with Specifications or otherwise breaches CIPAN’s
warranties set forth in this Agreement, in each case at the time of delivery
pursuant to Section 7.1.

10.4Independent Testing.  

10.4.1 If Paratek delivers a Rejection Notice to CIPAN in respect of all or any
part of a shipment of Product(s), then the Parties shall have [* * *] from the
date of CIPAN’s receipt of such Rejection Notice to resolve any dispute
regarding whether all or any part of such shipment of the Product(s) was
Manufactured in conformance with Specifications and CIPAN’s warranties set forth
in this Agreement.  Either Party may request, in writing, at any time within
such [* * *] period that a Laboratory be used to determine whether the Product
met Specifications or CIPAN’s warranties at the time of delivery and any such
determination of a Laboratory shall be binding upon the Parties. [* * *]

10.4.2If the Laboratory determines, or the Parties otherwise agree, that the
Product(s) met Specifications at the time of delivery, then Paratek shall (i)
pay to CIPAN the Supply Price invoiced for such Product(s) pursuant to Section
8.1, and (ii) pay to the Laboratory the amount of the fees charged by the
Laboratory for such testing, if applicable.

10.4.3If the Laboratory determines, or the Parties otherwise agree, that the
Product(s) did not meet Specifications or CIPAN’s warranties set forth in this
Agreement at the time of delivery, then CIPAN shall (i) reimburse Paratek for
any Supply Price previously paid by Paratek for such non-conforming Product(s),
(ii) pay to the Laboratory the amount of the fees charged by the Laboratory for
such testing, if applicable (iii) dispose of the non-conforming Product, at
CIPAN’s expense, in accordance with Paratek’s instructions, and (iv) re-initiate
Manufacturing and supply of replacement Product(s) conforming to Specifications
as soon as reasonably practicable (but in no event more than [* * *] following
the Laboratory’s determination).  Paratek shall pay to CIPAN the Supply Price
for such replacement Product(s) in accordance with Section 8.1.

10.5Latent Defects.  As soon as either Party becomes aware of a Latent Defect in
any Batch, such Party shall immediately notify the other Party thereof, and, at
Paratek’s election, the applicable Batch shall be deemed rejected as of the date
of delivery of such notice.  In such case, CIPAN shall, without limiting any
other remedies available to Paratek, (a) reimburse Paratek for any Supply
Price  previously paid by Paratek for such non-conforming Batch, (b) dispose of
the non-conforming Batch, at CIPAN’s expense, in accordance with Paratek’s
instructions, (c) Manufacture and supply of replacement Batch conforming to
Specifications as soon as reasonably practicable (but in no event more than [* *
*] following the discovery of the Latent Defect) and (d) reimburse Paratek for
any reasonable out-of-

- 19 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

pocket costs incurred by Paratek relating to the acceptance of returns from
Paratek’s customers resulting from such non-conforming Batch.  At its election,
Paratek may recover undisputed amounts to which it may become entitled under
this paragraph by deducting such amounts from amounts then due or that may
subsequently become due to CIPAN from Paratek hereunder.

10.6Samples and Record Retention.  CIPAN shall retain records and retention
samples of each Batch of Product for at least [* * *] and shall make the same
available to Paratek upon request. After the required holding period, CIPAN
shall provide written notice to Paratek and, at Paratek’s direction, shall
either destroy or otherwise disposition such retention samples at CIPAN’s
expense.  During and after the term of this Agreement, CIPAN shall assist
Paratek with respect to any complaint, issue or investigation relating to
Product.

10.7Government Inspections.  Each Party shall promptly notify the other Party if
such Party receives notice from a Regulatory Authority regarding a cGMP
investigation or other inspection with respect to a Product.  If CIPAN receives
advance notice of any such investigation, inspection or visit by any Regulatory
Authority to inspect the Facility or review the Manufacture of a Product, CIPAN
shall permit, to the extent permitted by applicable law, Paratek or its
representatives to be present during such visit, at Paratek’s expense.  Upon
Paratek’s request, CIPAN shall provide Paratek with a copy of any report issued
by such Regulatory Authority following such visit.  

10.8Recalls and Seizure.  

10.8.1Each Party shall keep the other Party promptly and fully informed of any
notification or other information whether received directly or indirectly which
might result in the Recall or Seizure of Paratek Product(s).  If either Party
determines that it is necessary to Recall any Paratek Product, it shall
immediately notify the other Party and CIPAN will collaborate with Paratek in
connection with any Recall or Seizure.  In any such situation, Paratek shall
have the right to make all final decisions regarding a Recall or Seizure of
Paratek Products.  

10.8.2CIPAN shall be liable for the out-of-pocket costs and expenses actually
incurred by Paratek as a result of any Recall or Seizure (including any Supply
Price paid for the Product incorporated in the relevant Paratek Product and any
in-process or finished Product that cannot be shipped due to the Recall or
Seizure), to the extent such Recall or Seizure results from [* * *].

10.8.3Paratek shall be liable for the out-of-pocket costs and expenses actually
incurred by CIPAN as a result of any Recall or Seizure to the extent such Recall
or Seizure results from [* * *].

11.

MANUFACTURING CHANGES

11.1Voluntary Changes.  

11.1.1Paratek may propose any change to the Manufacturing process, the
Manufacturing equipment, the Specifications, the Materials, the sources of
Materials or the Methods of Analysis  by delivering a written notice to CIPAN of
such proposed change.  Within ten (10) Business Days of receiving such notice,
CIPAN shall inform Paratek of any and all reasonable costs associated with
implementing such change and if Paratek agrees to reimburse CIPAN for such
costs, CIPAN shall

- 20 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

implement such change as promptly as practicable in consultation in Paratek;
provided, however, that, if CIPAN notifies Paratek that it has determined in
good faith that such change is not in compliance with applicable laws or
regulations (including cGMP), the Parties shall submit such dispute to a Third
Party expert for resolution.

11.1.2 CIPAN shall not make any changes to the Manufacturing process, the
Manufacturing equipment, the Specifications, the Materials, the sources of
Materials or the Methods of Analysis without the prior written consent of
Paratek.  

11.2Required Changes.  If FDA or any other Regulatory Authority requests or
requires any change in the Manufacturing process, the Manufacturing equipment,
the Specifications, the Materials, the source of Materials or Methods of
Analysis with respect to any Product, the Parties shall promptly (but in no
event more than ten (10) Business Days after receipt of the Regulatory
Authority’s notice) meet and discuss an implementation plan for such change,
including the allocation of any associated reasonable costs for such change.  If
the Parties, after discussing the proposed change in reasonable good faith
negotiations, cannot agree on the plan for implementing such change, the costs
(or cost allocation) of implementing such change or CIPAN is technically or
financially incapable of making such change, [* * *].  Each Party agrees to
promptly forward to the other copies of any written communication received by
such Party from the FDA or any other Regulatory Authority that may affect the
Manufacture or supply of any Product as contemplated herein.

 

12.

INTELLECTUAL PROPERTY

12.1Ownership.

12.1.1Paratek shall have sole ownership of all Paratek Technology, including all
Paratek Improvements, and shall have the sole right to prosecute, maintain and
enforce such Paratek Technology in its sole discretion.  If, at any time before
or during the Term, CIPAN owns (solely or jointly) any Paratek Improvements,
CIPAN agrees to assign and does hereby assign all right, title and interest in
and to such Paratek Improvements to Paratek.  CIPAN shall, and shall cause its
Affiliates to, execute and deliver all requested assignments and other
documents, and take such other actions as Paratek may reasonably request, in
order to perfect and enforce Paratek’s rights in the Paratek Improvements.  

12.1.2CIPAN shall have sole ownership of all CIPAN Technology, including all
CIPAN Improvements, and shall have the sole right to prosecute, maintain and
enforce such CIPAN Technology in its sole discretion.  If, at any time before or
during the Term, Paratek owns (solely or jointly) any CIPAN Improvements,
Paratek agrees to assign and does hereby assign all right, title and interest in
and to such CIPAN Improvements to CIPAN.  Paratek shall, and shall cause its
Affiliates to, execute and deliver all requested assignments and other
documents, and take such other actions as CIPAN may reasonably request, in order
to perfect and enforce CIPAN’s rights in the CIPAN Improvements.  

12.1.3Except as expressly set forth in this Section 12.1, each Party shall own
all right, title and interest in and to: (a) any and all Inventions made solely
by its or its Affiliates’ employees, staff, agents or independent contractors in
connection with their activities under this Agreement; (b) any and all patent
rights claiming any Invention described in clause (a) of this Section 12.1.3;
and (c) any and all know-how embodied by or in any Invention described in clause
(a) of this Section 12.1.3.  

- 21 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWO PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].

 

Except as expressly set forth in this Section 12.1, the Parties shall jointly
own all right, title and interest in and to: (i) any and all Inventions made
jointly by the Parties or their respective Affiliates or their or their
Affiliates’ employees, staff, agents or independent contractors in connection
with their activities under this Agreement; (ii) any and all patent rights
claiming any Invention described in clause (i) of this Section 12.1.3; and (iii)
any and all know-how embodied by or in any Invention described in clause (i) of
this Section 12.1.3 (such Inventions, patent rights and know-how described in
clauses (i) through (iii), the “Joint Technology”).  Subject to the license
grants set forth in this Agreement, each Party shall be free to exploit, either
itself or through the grant of licenses to Third Parties (which Third Party
licenses may be further sublicensable), Joint Technology, throughout the world
without restriction, without the need to obtain further consent from the other
Party, and without any duty to account or payment of any compensation to the
other Party.  Paratek shall have the sole right to prosecute, maintain and
enforce any patent rights within the Joint Technology, in its sole discretion,
provided that Paratek shall provide CIPAN with a reasonable opportunity to
review and comment on any patent filings (such comments to be considered for
implementation by Paratek in good faith) with respect to the Joint Technology
prior to submission thereof.  Inventorship shall be determined in accordance
with United States patent laws.

12.2Licenses.

12.2.1Subject to the terms and conditions of this Agreement, during the Term,
Paratek hereby grants to CIPAN, a non-exclusive, worldwide, non-transferable,
non-sublicensable, royalty-free license under the Paratek Technology, including
the Paratek Improvements, solely to the extent necessary for CIPAN to perform
its obligations under this Agreement and the Quality Agreement, for the sole
purpose of performing such obligations.

12.2.2CIPAN shall, and hereby does, grant to Paratek a non-exclusive, worldwide,
perpetual, irrevocable, sublicensable, royalty-free license under the CIPAN
Technology, including the CIPAN Improvements, (a) to the extent necessary to
effect any transfer of technology pursuant to this Agreement and (b) to conduct
Paratek’s business activities with respect to the Products and Paratek Products,
including the Manufacture and exploitation of the Products and Paratek Products
by Paratek, its Affiliates, Paratek Licensees or Third Parties; [* * *].

12.3Technology Transfer.  Promptly following the Effective Date, and thereafter
during the Term at least once per Calendar Quarter, or more often upon Paratek’s
reasonable request, CIPAN shall transfer to Paratek all CIPAN Technology,
Paratek Improvements and Joint Technology in CIPAN’s possession and not
previously transferred to Paratek, for the purpose of enabling Paratek to
exercise the license set forth in Section 12.2.2.

12.4[†]

12.5Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by CIPAN are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code.  CIPAN agrees that
Paratek, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of

- 22 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

their rights and elections under the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
CIPAN under the U.S. Bankruptcy Code or any analogous provisions in any other
country or jurisdiction, Paratek shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in Paratek’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon Paratek’s written request therefor, unless CIPAN
elects to continue to perform all of its obligations under this Agreement or (b)
if not delivered under clause (a) above, following the rejection of this
Agreement by or on behalf of CIPAN upon written request therefor by Paratek.

13.

REPRESENTATIONS, WARRANTIES And covenants

13.1Representation and Warranties of Each Party.  Each of Paratek and CIPAN
hereby represents, warrants and covenants to the other Party hereto as follows:

13.1.1it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of incorporation or formation;

13.1.2the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and do not require
any shareholder action or approval;

13.1.3it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

13.1.4the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or by laws; or (iii) any order, writ, injunction or decree of any
court or governmental authority entered against it or by which any of its
property is bound; and

13.1.5it shall comply with all applicable laws and regulations relating to its
activities under this Agreement.

13.2Representations and Warranties of CIPAN.  CIPAN hereby further represents
and warrants to Paratek as follows:

13.2.1each Product at the time of delivery to Paratek (i) have been
Manufactured, stored and shipped in accordance with cGMP and all applicable
laws, rules, regulations or requirements; (ii) conform to the Specifications,
are free from defects and are merchantable; (iii) are not adulterated or
misbranded within the meaning of the FD&C Act; and (iv) have been shipped and
stored in accordance with the procedures set forth under this Agreement and the
Quality Agreement;

- 23 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13.2.2as of immediately prior to the delivery of each Product to Paratek, CIPAN
has good and marketable title to all Products and Products are free from all
liens, charges, encumbrances and security interests; and

13.2.3CIPAN does not, at any time from and after the Effective Date, retain or
use the services of (a) any person debarred under 21 U.S.C. § 335a or (b) any
person who has been convicted of a crime as defined under the FD&C Act, in each
case in any capacity associated with or related to the Manufacture or supply of
Products or any service rendered to Paratek under this Agreement or the Quality
Agreement.

13.3Representation by Legal Counsel.  Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

13.4[* * *]

14.

INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE

14.1Indemnification.

14.1.1CIPAN shall indemnify, defend and hold harmless Paratek, its directors,
officers, employees and agents (collectively, the “Paratek Representatives”)
from and against all damages, losses, liabilities, expenses, claims, demands,
suits, penalties or judgments or administrative or judicial orders (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) to, from or in
favor of Third Parties to the extent resulting from or arising out of (i) the [*
* *] actions or omissions of CIPAN or CIPAN Representatives; (ii) any breach by
CIPAN of its representations, warranties or covenants in this Agreement; (iii)
any Recall or Seizure attributable to CIPAN’s performance or failure to perform
pursuant to this Agreement (including amounts Paratek may pay or credit to its
customers for Products so Recalled or Seized); (iv) any assertion that the
Manufacture of any Product infringe any patent, copyright or trademark or
misappropriate any trade secret or other intellectual property of any Third
Party, except to the extent that any such allegation relates to the
Manufacturing Information; (v) the renovation or construction of the New
Facility Area; and (vi) CIPAN’s failure to comply with any applicable law,
regulation or order (including environmental laws, regulations and orders and
any failure by CIPAN to obtain and maintain any Regulatory Approvals relating to
the Manufacturing of Product and required to be obtained and maintained by CIPAN
under applicable law, regulation or order); provided, however, that, in each
case, CIPAN shall not be required to indemnify pursuant to this Section 14.1.1
with respect to any Losses to the extent arising from or related to the [* * *]
actions or [* * *] omissions of one or more Paratek Representatives or Paratek’s
breach of its representations, warranties, covenants or other obligations
hereunder.  The provisions of this Section shall survive the termination or
expiration of this Agreement.

14.1.2Paratek shall indemnify, defend and hold harmless CIPAN, its directors,
officers, employees and agents (collectively, the “CIPAN Representatives”) from
and against all Losses to, from or in favor of Third Parties to the extent
resulting from or arising out of (i) the [* * *] actions or

- 24 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

omissions of  Paratek or Paratek Representatives; (ii) any breach by Paratek of
its representations, warranties or covenants in this Agreement; or (iii) any
allegation that the use of the Manufacturing Information in accordance with this
Agreement infringes any patent, copyright or trademark or misappropriate any
trade secret or other intellectual property of any Third Party; provided,
however, that, in each case, Paratek shall not be required to indemnify pursuant
to this Section 14.1.2 with respect to any Losses to the extent arising from or
related to the [* * *] actions or [* * *] omissions of one or more CIPAN
Representatives or CIPAN’s breach of its representations, warranties, covenants
or other obligations hereunder.  The provisions of this Section shall survive
the termination or expiration of this Agreement.

14.1.3Each Party and its directors, officers, employees or agents (an
“Indemnified Party”) shall promptly notify the other Party (the “Indemnifying
Party”), in writing, of any claim asserted or threatened against such
Indemnified Party for which such Indemnified Party is entitled to
indemnification hereunder from the Indemnifying Party.  With respect to any such
claim the Indemnified Party shall reasonably cooperate with and provide such
reasonable assistance to such Indemnifying Party as such Indemnifying Party may
reasonably request, and all reasonable out-of-pocket costs of such assistance
shall be paid by the Indemnifying Party.  Such reasonable assistance may include
providing copies of all relevant correspondence and other materials that the
Indemnifying Party may reasonably request. The obligations of an Indemnifying
Party under Sections 14.1.1 and 14.1.2 are conditioned upon the delivery of
written notice to the Indemnifying Party of any asserted or threatened claim
promptly after the Indemnified Party becomes aware of such claim, provided that
the failure of the Indemnified Party to give such notice or any delay thereof
shall not affect the Indemnified Party’s right to indemnification hereunder,
except to the extent that such failure or delay impairs the Indemnifying Party’s
ability to defend or contest any such claim.  The Indemnifying Party shall have
the right to assume the defense of any suit or claim for which indemnification
is sought. If the Indemnifying Party defends the suit or claim, the Indemnified
Party may participate in (but not control) the defense thereof at its sole cost
and expense. An Indemnifying Party may not settle a suit or claim, without the
consent of the Indemnified Party, if such settlement would (a) impose any
monetary obligation on the Indemnified Party for which indemnification is not
provided hereunder, (b) not include a full release of claims with respect to the
Indemnified Party (c) require the Indemnified Party to submit to an injunction
or (d) otherwise limit the Indemnified Party’s rights under this Agreement. Any
payment made by an Indemnifying Party to settle any such suit or claim shall be
at its (or its insurer’s) own cost and expense.

14.2EXCEPT [* * *], IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS OR REVENUES) ARISING OUT OF, OR AS A RESULT OF, THE
SALE, DELIVERY, NONDELIVERY, SERVICING, USE OR LOSS OF USE OF THE PRODUCT,
REGARDLESS OF WHETHER SUCH CLAIM IS BASED ON BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE, STRICT TORT OR OTHER THEORY.

- 25 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14.3Insurance.  CIPAN shall obtain and maintain insurance adequate to cover its
obligations under this Agreement, to the extent such obligations are insurable.
Without limiting the foregoing, CIPAN shall obtain and maintain the following
kinds of insurance with the minimum limits set forth below.

 

Kind of Insurance

Minimum Limits

 

[* * *]

[* * *]

 

[* * *]

[* * *]

 

[* * *]

 

[* * *]

 

Upon request, CIPAN shall furnish insurance certificates as directed by Paratek,
satisfactory in form and substance to Paratek, showing the above coverages, and
providing for at least ten (10) days’ prior written notice to Paratek by the
insurance company of cancellation or modification.  Paratek shall be named as an
additional insured on the CIPAN’s policies.  Coverage shall be procured with
carriers [* * *].

15.

TERM AND TERMINATION

15.1Term.  This Agreement shall commence on the Effective Date and continue,
with respect to each Product, unless sooner terminated as set forth below in
this Article 15 or in Article 17, for the duration of the Initial Term and after
the Initial Term, for successive Renewal Terms.  

15.2Termination at Will.  

15.2.1Paratek may terminate this Agreement in its entirety or with respect to a
Product at any time during the Initial Term or Renewal Term with delivery of [*
* *] prior written notice of such termination to CIPAN.

15.2.2Following the first Renewal Term, CIPAN may terminate this Agreement in
its entirety or with respect to a Product at any time during a Renewal Term with
delivery of [* * *] prior written notice of such termination to Paratek.

15.3Termination for Material Breach. In the event that either Party breaches any
of its material obligations under this Agreement, the other Party may deliver
written notice of such breach to the breaching Party.  If the breaching Party
fails to cure such breach within [* * *] following its receipt of such notice,
the non-breaching Party may terminate this Agreement either in its entirety or
on a Product-by-Product basis with respect to the Product to which such breach
relates, by written notice to the breaching Party.  

15.4Termination for Regulatory Issues; Compliance Failures.  Paratek may,
notwithstanding any cure periods set forth in Section 15.3, immediately
terminate this Agreement, in its entirety or on a Product-by-Product basis, by
providing written notice of termination to CIPAN if (a) CIPAN is or becomes
subject to any Regulatory Authority warning letter with respect to a Facility or
any Product and

- 26 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

fails to comply with or meet the standards for cure or corrective action set
forth in such letter; (b) CIPAN becomes subject to a consent decree issued by a
Regulatory Authority; or (c) CIPAN fails at least [* * *] to comply with Section
9.2. Notwithstanding the foregoing, Paratek may not immediately terminate this
Agreement pursuant to clause (a) of this Section 15.4 in the event that such
failure by CIPAN is solely caused by CIPAN’s compliance with this Agreement and
CIPAN notifies Paratek of such within [* * *] of its receipt of the relevant
warning letter; provided, however, that, in such case, the Parties will use good
faith efforts to amend this Agreement to comply with the requirements of the
applicable warning letter but CIPAN’s failure will remain subject to Paratek’s
ability to terminate this Agreement, in whole or in part, under Section 15.3.

15.5Termination for Insolvency.  In the event that (i) either Party is declared
insolvent or bankrupt by a court of competent jurisdiction; (ii) either Party
files a voluntary petition of bankruptcy in any court of competent jurisdiction
or (iii) this Agreement is assigned by either Party for the benefit of
creditors, then the other Party may terminate this Agreement either in its
entirety or on a Product-by-Product basis by delivering written notice of
termination, effective immediately.  Such termination shall not give rise to the
payment of any penalty, damages or indemnity by the terminating Party.

15.6Termination Due to Material Product Events.  In the event that either (a) a
Paratek Product does not receive Regulatory Approval in the United States within
the [* * *] following the Effective Date or (b) at any time during the Term, a
Regulatory Authority requires the withdrawal of a Paratek Product from, or the
cessation of sale of a Paratek Product in, the commercial market in the United
States, Paratek may terminate this Agreement by [* * *] written notice to CIPAN.

15.7Effects of Termination.  

15.7.1Termination of this Agreement for any reason shall be without prejudice to
the right of either Party to receive all payments accrued and unpaid at the
effective date of such termination or expiration, without prejudice to the
remedy of either Party in respect to any previous breach of any of the
representations, warranties or covenants herein contained and without prejudice
to any other provisions hereof which expressly or necessarily call for
performance after such termination.  

15.7.2Upon termination of this Agreement for any reason, (i) at Paratek’s
request, CIPAN shall supply Paratek with its inventory of Materials, finished
Products and/or works-in-progress and, for requested items, Paratek shall pay
CIPAN [* * *]; (ii) all Paratek Materials and Confidential Information of
Paratek shall be returned to Paratek; and (iii) at Paratek’s request, CIPAN
shall return to Paratek all retention samples of Product.

15.7.3Promptly following either Party’s delivery of a notice of termination to
the other Party, CIPAN shall cooperate with Paratek to transfer and transition
supply of the Products to a Third Party supplier.  Upon Paratek’s request, CIPAN
shall cooperate with Paratek in the transfer of technology and know-how
necessary to Manufacture Products to such Third Party supplier, including
providing Paratek and the Third Party supplier with reasonable access to the
Facility and consulting services related to Manufacturing of the Product.  CIPAN
shall conduct such activities at [* * *] expense unless [* * *], in which case
[* * *].

- 27 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15.7.4Notwithstanding anything to the contrary in this Agreement, if this
Agreement is terminated by Paratek for any reason, upon Paratek’s request, CIPAN
shall continue to Manufacture and supply Products to Paratek pursuant to this
Agreement until [* * *]. During such time as CIPAN is continuing to supply
Products to Paratek pursuant to this Section 15.7.4, Paratek shall continue to
make payments to CIPAN for such supply in accordance with this Agreement and,
for clarity, all terms of the Agreement relevant to CIPAN’s Manufacture and
supply of Products shall survive termination and remain in effect.

15.8Survival. The following provisions shall survive the expiration or
termination of this Agreement: Article 1 (Definitions) (solely to the extent
necessary to give meaning to other surviving sections), Section 8.4 (Payment)
and Section 8.5 (Taxes and Other Charges) (in each case, solely with respect to
payment obligations accruing prior to expiration or termination), Section 10.6
(Samples and Record Retention), Section 10.8 (Recalls and Seizure), Section 12.1
(Ownership of Intellectual Property), Section 12.2.2 (License to Paratek),
Section Error! Reference source not found. ([* * *]), Section 12.5 (Rights in
Bankruptcy), Section 14.1 (Indemnification), Section 14.2 (Third Party
Liability), Section 14.3 (Insurance) (for [* * *]) following expiration or
termination of this Agreement), Section 15.7 (Effects of Termination), Article
16 (Confidentiality), Article 18 (Notices) and Article 19 (General). Without
limiting the foregoing, all of CIPAN’s obligations under this Agreement relating
to compliance with cGMP in respect of the Materials and Products shall continue
in force following expiration or termination of this Agreement according to the
requirements of cGMP.

16.

CONFIDENTIALITY

16.1Nondisclosure Obligation.  Each of CIPAN and Paratek shall use only in
accordance with this Agreement and shall not disclose to any Third Party the
Confidential Information received by it from the other Party pursuant to this
Agreement, without the prior written consent of the other Party.  The foregoing
obligations shall survive for a period of [* * *] after the termination or
expiration of this Agreement.  These obligations shall not apply to Confidential
Information that:

 

(i)

is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by business records;

 

(ii)

is at the time of disclosure or thereafter becomes published or otherwise part
of the public domain without breach of this Agreement by the receiving Party;

 

(iii)

is subsequently disclosed to the receiving Party by a Third Party who has the
right to make such disclosure; or

 

(iv)

is developed by the receiving Party independently of the Confidential
Information received from the disclosing Party and such independent development
can be documented by the receiving Party.

16.2Permitted Disclosures.  Each Party may disclose the other Party’s
Confidential Information to its employees and Affiliates on a need-to-know basis
and to its agents or consultants to the extent required to accomplish the
purposes of this Agreement; provided that the recipient Party obtains prior
agreement from such agents and consultants to whom disclosure is to be made to
hold in

- 28 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

confidence and not make use of such Confidential Information for any purpose
other than those permitted by this Agreement.  Each Party may also disclose the
other Party’s Confidential Information as required by law, regulation, rule, act
or order of any governmental authority or agency to be disclosed by a Party;
provided that notice is promptly delivered to the other Party in order to
provide an opportunity to seek a protective order or other similar order with
respect to such Confidential Information and thereafter the disclosing Party
discloses to the requesting entity only the minimum Confidential Information
required to be disclosed in order to comply with the request, whether or not a
protective order or other similar order is obtained by the other Party.  Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own to ensure that such
employees, agents, consultants, and Affiliates do not disclose or make any
unauthorized use of the other Party’s Confidential Information.

16.3Disclosure of Agreement.  Neither CIPAN nor Paratek shall release to any
Third Party or publish in any way any non-public information with respect to the
terms of this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed, provided that
either Party may disclose the terms of this Agreement

 

(i)

to the extent required to comply with applicable laws, including the rules and
regulations promulgated by the United States Securities and Exchange Commission;
provided, further, that prior to making any such disclosure, the Party intending
to so disclose the terms of this Agreement shall (a) provide the non-disclosing
Party with written notice of the proposed disclosure and an opportunity to
review and comment on the intended disclosure which is reasonable under the
circumstances and (b) shall seek confidential treatment for as much of the
disclosure as is reasonable under the circumstances, including,  seeking
confidential treatment of any information as may be requested by the other
Party; or

 

(ii)

to one (1) or more Third Parties and/or their advisors in connection with a
proposed spin-off, joint venture, divestiture, merger or other similar
transaction involving all, or substantially all, of the Products, assets or
business of the disclosing Party to which this Agreement relates or to lenders,
investment bankers and other financial institutions of its choice solely for
purposes of financing the business operations of such Party; provided, further,
that either (a) the other Party has consented to such disclosure or (b) such
Third Parties have signed confidentiality agreements with respect to such
information on terms no less restrictive than those contained in this Article
16.

16.4Publicity.  All publicity, press releases and other announcements relating
to this Agreement or the transactions contemplated hereby shall be reviewed in
advance by, and shall be subject to the approval of, both Parties.

- 29 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17.

FORCE MAJEURE

If the production, delivery, acceptance, or use of Products specified for
delivery under this Agreement, or the performance of any other obligation of one
of the Parties hereunder is prevented, restricted or interfered with by reason
of any cause or event beyond the reasonable control of such Party and without
the fault or negligence of such Party (a “Force Majeure Event”), the Party so
affected, upon prompt notice to the other Party, shall be excused from
performing such obligation during the continuance of such Force Majeure
Event.  If such Force Majeure Event continues for a period of [* * *] the other
Party may terminate this Agreement by notice in writing provided that such Force
Majeure Event is continuing.  The affected Party as a result of a Force Majeure
Event shall use all reasonable efforts, at its own expense, to eliminate the
Force Majeure Event and to resume performance as soon as practicable.

18.

NOTICES

18.1Ordinary Notices.  Correspondence, reports, documentation, and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, sent by facsimile,
overnight courier or by airmail to the employee or representative of the other
Party who is designated by such other Party to receive such written
communication at the address or facsimile numbers specified by such employee or
representative.

18.2Extraordinary Notices.  Extraordinary notices and communications (including
notices of termination, force majeure, material breach, change of address,
requests for disclosure of Confidential Information, claims or indemnification)
shall be in writing and sent to each Party by prepaid registered or certified
airmail, or by facsimile confirmed by prepaid registered or certified airmail
letter (and shall be deemed to have been properly served to the addressee upon
receipt of such written communication) to the address set forth in Section 18.3
or such other address as notified in writing by such Party to the other Party.

18.3Addresses.

 

If to Paratek:

 

 

 

Paratek Pharmaceuticals, Inc.

 

75 Park Plaza, 4th Floor

 

Boston, MA 02116

 

Attention: Vice President of Manufacturing

 

With a copy to:

 

 

 

Paratek Pharmaceuticals, Inc.

 

75 Park Plaza, 4th Floor

 

Boston, MA 02116

 

Attention: General Counsel

 



- 30 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

If to CIPAN:

 

CIPAN

 

Rua da Estação, n°42

 

2600-726 Castanheira do Ribatejo

 

Portugal

 

Attention: Chief Executive Officer

 

19.

GENERAL

19.1Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of [* * *] without giving effect to its conflict of laws
provisions.

19.2Escalation of Disputes.  In the event of any dispute relating to this
Agreement or the Quality Agreement, either Party may refer such dispute to the
Supply and Quality Committee for resolution.  If the Supply and Quality
Committee is unable to resolve such dispute within [* * *] of such referral,
either Party may escalate such dispute to each Party’s senior management for
resolution.  If each Party’s senior management is unable to resolve such dispute
within [* * *] of such escalation, either Party may commence arbitration
pursuant to Section 19.3.

19.3Arbitration.  Any dispute relating to this Agreement or the Quality
Agreement that cannot be resolved pursuant to Section 19.2 may be referred by
either Party to confidential arbitration in accordance with the ICC Rules of
Arbitration.  The arbitration hearing shall be held as soon as practicable
following submission to arbitration.  The arbitration hearing shall be held in
London, England.  The Parties shall request that the arbitration panel render a
formal, binding non-appealable resolution and award on each issue as
expeditiously as possible.  In any arbitration, the prevailing Party shall be
entitled to reimbursement of its reasonable attorneys’ fees and the Parties
shall use all reasonable efforts to keep arbitration costs to a
minimum.  Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant Party or its
assets.

19.4Assignment.  This Agreement shall be binding upon and inure to the benefit
of each Party and their respective heirs, successors and permitted
assigns.  This Agreement shall not be assignable or transferable by either Party
hereto without the prior written consent of the other Party (such consent not to
be unreasonably withheld, conditioned or delayed), except that Paratek may
assign this Agreement without CIPAN’s consent to an Affiliate, a Paratek
Licensee or a successor in connection with the merger, consolidation,
reorganization or sale of all, or substantially all, of the Products, assets or
business to which this Agreement relates.  Any permitted assignee of this
Agreement shall agree in writing to comply with all obligations of the assigning
Party under this Agreement.  CIPAN shall not subcontract any of its work
hereunder without Paratek’s prior written consent and any such consent given by
Paratek shall not release CIPAN from its obligations hereunder.  For clarity,
any Change of Control of CIPAN shall be deemed an assignment of this Agreement
and subject to the provisions of this Section 19.4, regardless of the structure
of such Change of Control.

19.5Change of Control. During the Term, CIPAN will notify Paratek in writing if
at any time CIPAN reasonably anticipates that a Change of Control will occur in
the next thirty (30) days.  [* * *]

- 31 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19.6Performance.  Each Party agrees to perform its obligations under this
Agreement, including under any Scope of Work, in a timely manner. CIPAN shall
allocate adequate resources to execute its obligations under this Agreement,
including under each Scope of Work.  CIPAN represents and warrants that all
Services shall be performed by qualified personnel in accordance with the
highest industry standards.

19.7Further Assurances.  Each Party shall duly execute and deliver or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement.

19.8Entire Agreement.  This Agreement, all Exhibits attached hereto, and the
Quality Agreement (as the same may be amended from time to time by the written
agreement of the Parties) constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersedes, as of the Effective
Date, all other documents, agreements, verbal consents, arrangements and
understandings between the Parties with respect to the subject matter hereof,
including that certain Non-Disclosure Agreement between the Parties dated as of
March 16, 2015, that certain letter agreement between the Parties dated as of
February 18, 2016 and the Original Agreement.  This Agreement shall not be
amended orally, but only by an agreement in writing, signed by both Parties that
states that it is an amendment to this Agreement. The Original Agreement shall
be deemed terminated immediately following the effectiveness of this Agreement;
however, the effectiveness of this Agreement shall be without prejudice to the
rights of either Party against the other Party accrued or accruing under the
Original Agreement prior to the Effective Date.

19.9Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

19.10Independent Contractor.  CIPAN shall act as an independent contractor and
neither Party shall have any authority to represent or bind the other Party in
any way.

19.11No Waiver.  Any waiver by one Party of any right or such Party or
obligation of the other Party must be in writing and shall not operate as a
waiver of any subsequent right or obligation.

19.12Equitable Relief.  CIPAN acknowledges that any breach or threatened breach
by CIPAN of its obligations under this Agreement (including under any Scope of
Work) will cause irreparable harm to Paratek and that money damages would not be
adequate to remedy such harm.  Therefore, in addition to any other remedies
available at law or in equity, Paratek shall be entitled to specific performance
and injunctive or other equitable relief as a remedy to, or to prevent, any such
breach, without proof of damages or posting of a bond.

- 32 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19.13Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same agreement and shall become effective when one (1) or
more counterparts have been signed by each of the Parties and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart.  This Agreement, following its execution, may be delivered via PDF
copies or other form of electronic delivery, which shall constitute delivery of
an execution original for all purposes.

[Signature page follows.]

 

- 33 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

PARATEK PHARMACEUTICALS, INC.

 

By:

 

/s/ William M. Haskel

 

 

Name: William M. Haskel

 

 

Title: Senior Vice President

 

CIPAN Companhia Industrial Produtora de AntibiÓticos, S.A.

 

By:

 

/s/ Teresa Alves

 

 

Name: Teresa Alves

 

 

Title: Chief Executive Officer

 

 

 

[Signature Page to Amended and Restated Manufacturing and Services Agreement]



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

[* * *]

 

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE SEVEN PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [●].

 

EXHIBIT B

[●]

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT C

[* * *]

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT D

[* * *]

 

 

 

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT E

 

[* * *]

 

 

 